Citation Nr: 9914888	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-41 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased rating for bronchial asthma was denied.

Subsequent to the receipt of additional medical evidence, the 
RO awarded an evaluation of 30 percent for the veteran's 
bronchial asthma, effective in December 1992.  The veteran's 
appeal, however, remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U. S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected bronchial asthma is 
currently manifested by the need for daily inhalational or 
oral bronchodilator therapy and inhalational anti-
inflammatory medication, overall predicted FEV-1 primarily 
between 56 to 70 percent, overall FEV-1/FVC primarily between 
56-70 percent, with no more than moderate symptoms or 
moderate dyspnea on exertion between attacks.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

In March 1998 the Board remanded this claim for further 
development, requesting that the RO obtain the names and 
addresses of the veteran's treating physicians, and that it 
obtain copies of records of treatment accorded her for her 
bronchial asthma.  A review of the evidentiary record reveals 
that the RO complied with the terms of this Remand.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In this case, service connection was 
established for bronchial asthma in a February 1980 rating 
decision.  A noncompensable evaluation was assigned under 
Diagnostic Code 6602, effective from September 1979.  In 
August 1990, the RO awarded the veteran a 10 percent 
evaluation for her bronchial asthma, effective from March 
1990.  This evaluation was confirmed and continued until July 
1993, when the RO awarded a 30 percent evaluation for the 
service connected bronchial asthma, effective from the date 
of her initial hospitalization for exacerbation of symptoms 
in December 1992.  In a supplemental statement of the case 
dated in November 1997, the RO confirmed and continued the 30 
percent evaluation for the veteran's service-connected 
bronchial asthma under the revised rating criteria governing 
the respiratory system, 38 C.F.R. § 4.97, which had become 
effective October 7, 1996.

The veteran contends that her service-connected bronchial 
asthma is worse than reflected by the current evaluation.  
After a review of the record, the Board finds that the 
evidence does not support her contentions.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation.  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

As noted above, the rating criteria for evaluating 
respiratory disorders were significantly revised, effective 
October 7, 1996.  Under the old criteria, the Schedule 
provided a 100 percent evaluation for pronounced 
symptomatology manifested by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
marked loss of weight or other evidence of severe impairment 
of health.  A 60 percent evaluation was warranted for severe 
symptomatology manifested by frequent attacks of asthma (one 
or more weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.  A 30 percent evaluation was 
awarded where the symptomatology was moderate, manifested by 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 10 percent evaluation was provided for mild 
symptomatology manifested by paroxysms of asthmatic type 
breathing (high-pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A note following the schedular criteria 
dictates that a verified history of asthmatic attacks must be 
of record in the absence of clinical findings of asthma at 
time of examination.

The revised criteria for respiratory disorders, Diagnostic 
Code 6602, for bronchial asthma, now provide the following:  
A 100 percent rating shall be assigned for FEV measured at 
less than 40 percent predicted; or FEV-1/FVC less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure; or the necessity of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  A 60 percent rating shall be 
assigned for FEV-1 measured at 40-55 percent predicted; or 
FEV-1/FVC of 40-55 percent; or the necessity of at least 
monthly visits to a physician for required care of 
exacerbations; or the necessity of intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 30 percent rating is warranted for FEV-1 
of 56-70 predicted; or FEV-1/FVC or 56 to 70 percent; the 
necessity of daily inhalational or oral bronchodilator 
therapy; or the necessity for inhalational anti-inflammatory 
medication.  A 10 percent evaluation is awarded for FEV 
measured at 71-80 percent predicted; or FEV-1/FVC of 71-80 
percent; or the necessity of intermittent inhalational or 
oral bronchodilator therapy.  A note following the criteria 
observes that in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for respiratory disorders that were pending 
on October 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
then Board must apply the more favorable provision to the 
facts of the case.

The 30 percent rating for the veteran's service-connected 
bronchial asthma was initially assigned under the old 
criteria but was confirmed and continued under the new rating 
criteria.  In the present case, the Board concludes that 
neither the old nor the new criteria are more favorable to 
the veteran.  She is entitled to a rating of no greater than 
30 percent under either the old or the new criteria.

The veteran was hospitalized for exacerbations of her 
bronchial asthma in December 1992 and April 1993.  In 
addition, she experiences dyspnea and wheezing between 
attacks, and has reported for emergency care of exacerbations 
in January and February 1998.  After review of the evidence, 
including pulmonary function test (PFT) results, the Board 
concludes that the evidence does not show that she exhibits 
the symptomatology required for a 60 percent evaluation under 
the old or new rating criteria.

In considering the rating criteria in effect before October 
1996, the Board notes that the medical evidences shows a 
pattern of asthma attacks occurring less than monthly, rather 
than weekly or more frequently.  And, although these records 
document complaints of dyspnea and wheezing between attacks, 
the dyspnea is not described as marked.  Finally, the 
evidence of record does not show that she has been precluded 
from more than light manual labor.  In fact, the veteran 
continues to work as a mail carrier for the U.S. Postal 
Service without prescription of any employment limitations, 
despite her assertions that her respiratory disability 
interferes with her ability to perform her job.

Concerning the new criteria, the Board concludes that the 
veteran does not exhibit symptomatology warranting a rating 
greater than 30 percent.  While the veteran has reported for 
emergency care of exacerbations, as well as for treatment of 
her respiratory disability, the record does not establish 
that she makes at least monthly visits to a physician for 
required care of exacerbations.  The veteran has been 
prescribed oral corticosteroids on occasion, in addition to 
inhalers, but treatment records do not show that this has 
been as frequent as at least three times per year.  Moreover, 
in February 1997, the veteran reported that she has attained 
good control with her prescribed medication and had not 
experienced any real asthmatic attacks for some time.

The Board acknowledges that the PFT test results fall in the 
10, 30, and 60 percent range.  For the reasons discussed 
below, the Board concludes that the test results, as a whole, 
more accurately reflect a disability of 30 percent.  The most 
recent PFT measurements of record, from March 1997, show a 
FEV1 at 72 percent of predicted and FEV1/FVC of 67 percent.  
This FEV1 result is within the range of 10 percent, but it is 
the only such reading for the period in question.  There are 
also some readings that fall within the 60 percent range.  
For example, FEV1 was measured at 47 percent of predicted, 
pre-medication, and 51 percent of predicted, post-medication, 
in January 1993, and 50 percent of predicted, pre-medication, 
in June 1995.  However, the January 1993 test results were 
obtained shortly after the veteran's hospitalization for an 
acute exacerbation of asthma.  FEV1 improved to 65 percent of 
predicted by April 1993, and was again 65 percent of 
predicted , post-medication, in June 1995.  This is within 
the 30 percent rating.  As noted above, FEV1 had improved 
still further, to 72 percent of predicted, in March 1997.  
Similarly, FEV1/FVC was recorded as 47 percent, pre-
medication, in June 1995, but improved to 58 percent post-
medication, which is within the 30 percent rating.  Also, the 
third of three trials was recorded as 55 percent in April 
1993, but the first two FEV1/FVC measurements were 61 percent 
and 58 percent, respectively, which is within the 30 percent 
rating.  FEV1/FVC had improved to 67 percent by March 1997, 
which is also within the 30 percent rating.  In short, the 
PFT results that fall within the 60 percent range were either 
in January 1993, shortly after an acute exacerbation of 
asthma requiring hospitalization, or were pre-medication, and 
improved to within the 30 percent rating post-medication.  
The Board notes that the post-medication results are a more 
accurate reflection of the veteran's functional capacity, as 
the record reflects that she is following a course of 
treatment for her asthma.    

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 30 percent under either 
the old or the new criteria are not met.  Specifically, the 
medical evidence of record does not establish that the 
veteran experiences asthma attacks one or more times weekly, 
has marked dyspnea on exertion between attacks, or is 
precluded from more than light manual labor; nor does it 
establish that she requires care for exacerbations at least 
monthly, that she has been prescribed at least three courses 
of systemic corticosteroids per year, or that her PFT 
results, overall, fall within the range required for a higher 
rating.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made. 38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Both the old and the new rating 
criteria provide a range of evaluations from 10 percent to 
100 percent as delineated above.  However, as discussed 
above, the medical evidence simply does not reflect that the 
required symptomatologies are present for either of the time 
periods at issue.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  While the veteran has 
required treatment-including emergency treatment for 
exacerbations occurring, most recently, in January and 
February 1998, and hospitalization in December 1992 and April 
1993--she has not required frequent hospitalization for her 
bronchial asthma.  Moreover, the evidence of record does not 
show that the service-connected bronchial asthma, alone, 
interferes markedly with the veteran's employment during the 
period in question.  Rather, while the veteran has averred 
that it does interfere with her job as a mail carrier for the 
U.S. Postal Service, the evidence of record indicates that 
she remains employed and that she has neither been prescribed 
limitations on her ability to perform her job nor been found 
unable to perform her job.  Thus, the evidence does not show 
that the impairment resulting solely from her bronchial 
asthma alone warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected bronchial 
asthma is adequately compensated by the 30 percent 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

An evaluation greater than 30 percent for bronchial asthma is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

